UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-8031



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


KARRIEM WALI MUHAMMAD, a/k/a Charles William
Cannon,

                                            Defendant - Appellant.



                            No. 01-8048



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


KARRIEM WALI MUHAMMAD, a/k/a Charles William
Cannon,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CR-79-
134-M, CR-79-151-M, CA-01-3341-MJG)
Submitted:   February 21, 2002            Decided:   March 6, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Karriem Wali Muhammad, Appellant Pro Se. Thomas Michael DiBiagio,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     In these consolidated appeals, Karriem W. Muhammad appeals the

district court’s orders denying his Fed. R. Civ. P. 60(b) motions,

which the court properly construed as motions filed under 28

U.S.C.A. § 2255 (West Supp. 2001).   See United States v. Rich, 141

F.3d 550, 551-52 (5th Cir. 1998).       Because this court has not

granted Muhammad authorization to file a successive § 2255 motion,

see 28 U.S.C.A. § 2244 (West 1994 & Supp. 2001), the district court

properly dismissed his Rule 60(b) motions as successive § 2255

motions.   See Rich, 141 F.3d at 553.   Accordingly, we deny a cer-

tificate of appealability and dismiss these appeals.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                 3